     UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------x



TABOOLA,   INC. ,                                       17 Civ. 9909
                                                             OPINION

                     Plaintiff,

     -against-

EZOIC INC. and DWAYNE LAFLEUR,

                     Defendants.

--------------------------------------x

APPEARANCES:

           Attorney for Plaintiff         --------- -------~·~-:._-:,,-._-_-_---1
                                            usoc SDNY
           SHER TREMONTE LLP
           90 Broad Street, 23rd Floor
                                          nr)   r-J•r·  r:r,5 1·:~ h,rr
                                                \.. ' - J .. ' , . .--J ' l

                                          I r:: LE-,..r· ·0 n N, r -•, L r y ·FJ 1                     c
                                                                                                               II
                                                                                                             D l
           New York, NY 10004               '--   "-~ i_ ' ' ' - ' '   ~l. \.., t ,   ,. .   - -_   i..✓.c     j
           By:  Mark Elliot Cuccaro         DOC tt- : ___ __ _                               __ ~            _ i
                                                         --"T\                                                 i
                                            DA.T rt: t lLt~-
                                                        ......_r7
                                                            u_·                               =..,.,::-:::-:·_,:

           Attorneys for Defendants

           LATHAM & WATKINS LLP
           885 Third Avenue
           New York, NY 10022
           By:  Benjamin Naftalis
                Virginia Foster Tent

           LATHAM & WATKINS LLP
           12670 High Bluff Drive
           San Diego, CA 92130
           By:  Jake Ryan
Sweet, D.J.



          Defendants Ezoic Inc.    ("Ezoic") and Dwayne Lafleur

("Lafleur")   (collectively, the "Defendants") have moved pursuant

to Federal Rules of Civil Procedure 12 (b) (2) and 12 (b) (6) to

dismiss the Amended Complaint ("AC " ) of plaintiff Taboola,       Inc.

("Taboola") claiming breach of contract and tortious

interference with Plaintiff's business relationships. Upon the

conclusions set forth below, the motion is denied.



  I.    Prior Proceedings



          On December 19, 2017 , Plaintiff filed its Complaint.

ECF No. 1. On May 7, 2018, Plaintiff filed its AC alleging that

Ezoic tortiously interfered with four contracts Plaintiff

entered into with internet website providers and that Ezoic and

Lafleur breached a separate contract that Ezoic and Lafleur

signed with Taboola. ECF No. 26,       ~~   99-114. Defendants filed

their motion to dismiss the AC on June 8, 2018 . ECF No. 27.



          The instant motion was heard and marked fully

submitted on July 18, 2018 .




                                   1
  II.   The Facts



          The AC sets forth the following facts, which are

assumed true for the purpose of this motion to dismiss. See Koch

v. Christie's Int'l PLC, 699 F.3d 141, 145 (2d Cir. 2012).



          Plaintiff is one of the world's leading targeted

digital advertising technology companies. AC~ 12. Its content

recommendation technology (the "Content Recommendation

Technology")   (referred to in Plaintiff's agreements as the

"Widget") reaches more than one billion Internet users and

offers more than 360 billion recommendations each month.     Id. As

part of its business, Plaintiff enters into agreements with

Internet publishers, such as CBS, NBC, USA Today, and The

Weather Channel, to be the exclusive provider of content

recommendations that help monetize the websites and digital

properties that these publishers own and/or operate. Id.     ~   13.



          Plaintiff provides code for its proprietary Content

Recommendation Technology, which publishers place on their

website and digital properties. Id.   ~   14. The Content

Recommendation Technology then appears on the publisher's

websites, typically below the header (e.g.,     "Content You May

Like," "Recommended for You," or "Around the Web") and
                                 2
recommends sponsored articles and advertisements ("Content")

(referred to in the agreements as the "Taboola Sponsored

Content") to each visitor of the websites, based upon the

visitor 's particular interests (collectively, the

"Recommendations"). Id. Content may be provided by a sponsoring

advertiser, third-party publisher, or by the publisher itself

for the promotion of its own editorial content. Id.



            When a visitor clicks on a Recommendation, the vis it or

is directed away from the publisher's website to the website of

a third party that paid for the distribution of the recommended

Content. Id.   ~   15. This sponsoring third party pays Plaintiff a

contractually-specified sum, cal led a "Cost Per Click," each

time a visitor clicks on its Content link.     Id. Plaintiff then

pays the publisher a percentage of Plaintiff's revenues from

each click pursuant to a contractually- specified formula.      Id.



            Julio Garcia Network ("JGN"), Swing by Swing Golf,

Inc.   ("SwingxSwing") , Precision Creations, LLC ("Precision

Creations"), and TechSoft IT Solutions ("TechSoft")

(collectively , the "Publishers") are among the publishers with

whom Plaintiff does business pursuant to written contracts. Id.

~   16. Plaintiff's contracts with each of the Publishers   (the

"Publisher Agreements") require the Publishers to display
                                   3
Plaintiff's Content Recommendation Technology on the Publishers'

websites throughout the contractual term.                            Id. 1 17. The terms of

the Publisher Agreements are substantially identical to the

terms of the Defendants' contract with Plaintiff.                                 Id. 1 18. They

are als o substantially identical to the "Publisher Terms and

Conditions" that have been publicly listed on Tab oo la's website

throughout all timeframes at issue in this acti o n. 1 Id.



                Ezoic provides an Internet advertisement testing

platform for its customers.                   Id. 1 19. Ezoic's customers download

Ezoic's web browser e x tension, which allows them to test

different combinations of advertisement placement locations and

sizes f o r their websites.               Id. Ezoic then recommends ways that

its customers can optimize ad revenue and user experience.                                       Id.



                Ezoic has over 30,000 sites registered to its platform

with over half a billion visitors per day.                            Id. 1 20. Ezoic has

multiple offices in California and in the United Kingdom.                                      Id.

Ezoic pr ovides services through its Internet advertisement

testing platform to numerous customers based in New York fr om

which it derives substantial revenue.                         Id. Ezoic's customers are

located worldwide and Ezoic derives substantial revenue from



      A ve r sion of the Publisher Terms and Condi tions are publicly viewab l e
at https : //www . t a boo l a.com/publ is h e r - rev s hare - te r ms - and- condition s- l . 3- US.
                                                    4
interstate and international commerce. Id. Ezoic's form

Affiliate Agreement contract, publicly available on its website,

is expressly governed by the laws of the state of New York.         Id.

! 21.



            Plaintiff alleges that, beginning no later than March

2017, Ezoic has advised, encouraged, and instructed at least

four of Plaintiff's Publishers to breach their contracts with

Plaintiff by removing Plaintiff's Content Recommendation

Technology from their websites, and has done so with full

knowledge that removing Plaintiff's Content Recommendation

Technology would constitute a breach of the Publishers'

contractual obligations. Id. ! 22.



            Plaintiff's Agreements with Publishers



            JGN entered into a publisher agreement with Taboola

dated June 7, 2016 (the "JGN Agreement").      Id. ! 23. SwingxSwing

entered into a publisher agreement with Taboola dated April 23,

2014    (the "SwingxSwing Agreement.").   Id. ! 37. Precision

Creations entered into a publisher agreement with Taboola dated

January 1, 2015 (the "Precision Creations Agreement.").         Id. !

55. TechSoft entered into a publisher agreement with Taboola

dated June 1, 2010 (the "TechSoft Agreement.").      Id. ! 67.
                                   5
          The key material terms of these Publisher Agreements

are as follows:   (1) the Publishers will display Taboola's

Content Recommendation Technology on their respective websites

throughout the contractual term; and (2) Taboola and the

Publishers will share the revenues that Taboola receives from

third party websites to which viewers are redirected after

clicking on a Recommendation on the Publishers' websites,

pursuant to a specified contractual formula.             Id.     ~    24, 38, 56,

68. Throughout the term of the Publisher Agreements, each of the

Publishers is required to display Taboola's Content

Recommendation Technology on their websites.             Id.     ~~    24, 39, 57,

69. In addition, throughout the term of their respective

agreements, JGN, SwingxSwing, and TechSoft are all prohibited

from using content recommendation technologies belonging to

Taboola's competitors on its websites.        Id.   ~~    2 6,       40, 70. The

JGN and SwingxSwing Agreements specifically name Outbrain as a

competitor of Taboola. Id.    ~~   26, 40.



          The JGN Agreement



          The JGN Agreement will not expire until June 2018 at

the earliest, as the original term of the contract was for one

year beginning on June 7, 2016. Id.      ~   27. On June 7, 2017, the
                                     6
JGN Agreement was renewed for an additional one-year term,

lasting through June 7, 2018.   Id. JGN is one of Plaintiff's

publishers that uses Ezoic's services.   Id. 1 28.



            Plaintiff alleges that JGN discussed the material

terms of the JGN Agreement with Ezoic, including the requirement

that JGN display Taboola's Content Recommendation Technology on

its websites throughout the contractual term.   Id. 1 29. In late

April 2017, Plaintiff noticed that the code for its Content

Recommendation Technology was no longer appearing on JGN's

websites.   Id. 1 30. In its place, content recommendations from

Outbrain, one of Plaintiff's main competitors, appeared on JGN's

website instead.   Id. When Plaintiff asked JGN why it was no

longer displaying Plaintiff's Content Recommendation Technology,

JGN responded that it was using Ezoic's services, and that Ezoic

had deliberately configured its ad tester platform to prevent

Plaintiff's Content Recommendation Technology from displaying.

Id. 1 31. Ezoic had suggested to JGN that it run ads from

Outbrain instead of Plaintiff, which JGN agreed to do.   Id. On

May 15, 2017, JGN forwarded Plaintiff an email that it had

received from Ezoic, which read in relevant part:



            Taboola is no longer allowed to run alongside Ezoic
            products. We've noticed Taboola has been randomly
            injecting ads which our system is not able to track as
                                  7
          part of the tests; causing a bad user experience.
          Since they interfere with Ezoic, Taboola will not show
          when Ezoic is turned On. If you would like to consider
          running native ads on Ezoic versions, we could run
          Outbrain ads for you in their place. Would you be open
          to this? Id. ~ 32.


          Plaintiff alleges that Ezoic had actual knowledge of

the JGN Agreement, including specific knowledge of the

requirement that JGN display Taboola's Content Recommendation

Technology on its website throughout the contractual term.        Id.   ~


33. Plaintiff further alleges that Ezoic directly and

intentionally caused JGN to breach the JGN Agreement by

preventing Taboola's Content Recommendation Technology from

displaying on JGN's websites, that JGN would not have breached

the JGN Agreement but for Ezoic's tortious interference, and

that Ezoic directly and intentionally caused a further breach of

the JGN Agreement by successfully persuading JGN to run content

recommendations from Outbrain instead of Plaintiff.        Id. 1 34-35.

According to Plaintiff, to date,        JGN's websites are displaying

content recommendations from Plaintiff's competitors instead of

Plaintiff, in violation of the JGN Agreement, and Ezoic is

continuously interfering with the JGN Agreement by intentionally

blocking Taboola's Content Recommendation Technology from

rendering on JGN's website.   Id.   ~   35-36.



          The Swingx Swing Agreement
                                    8
              The SwingxSwing Agreement remained in effect until

April 23, 2018, as the original term of the contract was for one

year beginning on April 23, 2014 and was renewed for an

additional year in 2015, 2016, and 2017. Id.          ~   41. SwingxSwing

also uses Ezoic's services. Id.      ~   42. Plaintiff alleges that

SwingxSwing discussed the material terms of the SwingxSwing

Agreement with Ezoic, including the requirement that SwingxSwing

display Taboola's Content Recommendation Technology on its

website throughout the contractual term.        Id.   ~   43. SwingxSwing

allegedly breached the SwingxSwing Agreement by removing

Plaintiff's Content Recommendation Technology from its website

on March 17, 2017. Id.     ~   44.



              In or around early 2017, purportedly to enable it to

"optimize performance" on SwingxSwing's websites, Ezoic

requested that Plaintiff provide it with proprietary and

confidential information showing where Plaintiff displays

specific advertisers across its entire network of publishers.

Id.   ~   45. In the interests of protecting the privacy of its

business partners and keeping Plaintiff's own proprietary

information out of the hands of competitors, Plaintiff refused

to provide this information. Id. On March 17, 2017, the CEO of

SwingxSwing, Charles Cox ("Cox") informed Plaintiff by email
                                     9
that it had decided to stop using Plaintiff as the result of a

recommendation from Ezoic.     Id.   ~   46. This email from Cox read,

in relevant part:



          After lengthy discussions with our banner advertising
          consultant & partner, Ezoic, we have decided to stop
          using Taboola as a source of advertising for the next
          few weeks. Ezoic and its software's algorithm optimize
          where and when we show any banner/ video advertising
          of any kind on our desktop and mobile website.
          Unfortunately, giving Taboola the space we currently
          do today does not allow us to test whether Taboola
          native ads are additive or dilutive relative to what
          we could get via other sources, and we need to allow
          Ezoic to test all of its advertiser sources from
          Google and other partners, using header bidding and
          other tactics. Id. ~ 47.


          In another email, dated April 4, 2017, Cox informed

Plaintiff that it had "handed all inventory over to Ezoic" and

that Ezoic was "testing [their] inventory with its own certified

partners." Id.   ~   48. At or around the time of these emails,

SwingxSwing removed Plaintiff's Content Recommendation

Technology from its websites and began running content

recommendations from Outbrain instead.         Id.       ~    49. Plaintiff

alleges that its competitor Outbrain is one of the "certified

partners" of Ezoic referenced by Cox.        Id.     ~       49. According to

Plaintiff, SwingxSwing's replacement of Plaintiff's Content

Recommendation Technology with Outbrain's competing content

recommendation technology constituted an ongoing breach of


                                     10
SwingxSwing's contract with Plaintiff through April 23, 2018.

Id.   ~   50.



                On June 7, 2017, SwingxSwing sent a letter to

Plaintiff seeking to terminate its contract with Plaintiff ten

months early and explaining that it had "engaged a consultant

[Ezoic] to advise it" regarding Plaintiff's services.              Id.   ~   51.

As a purported justification for its termination, SwingxSwing

claimed that Ezoic cannot "test new ad types and locations" due

to Plaintiff's unwillingness to share proprietary information

with Ezoic.       Id. Plaintiff alleges that, absent Ezoic's

recommendations, SwingxSwing would not have breached its

contract with Plaintiff. Id.        ~   52. Plaintiff further claims that

Ezoic had actual knowledge of the SwingxSwing Agreement,

including specific knowledge of the requirement that SwingxSwing

display Taboola's Content Recommendation Technology on its

website throughout the contractual term.          Id.   ~   53. According to

Plaintiff, Ezoic has continued to tortiously interfere with the

SwingxSwing Agreement throughout the duration of the contract's

term by urging SwingxSwing not to display the Content

Recommendation Technology and by intentionally preventing the

Content Recommendation Technology from rendering on

SwingxSwing's website. Id.      ~   54.



                                        11
             The Precision Creations Agreement



             The Precision Creations Agreement will not expire

until January 1, 2019 at the earliest, as the original term of

the contract was for one year beginning on January 1, 2015 and

was renewed for additional one-year terms in 2016, 2017, and

2018. Id.    ~    58. On June 1, 2017, Plaintiff's Content

Recommendation Technology was removed from Precision Creations'

website.    Id.    ~       59. Precision Creations uses Ezoic's ad testing

platform. Id.          ~    60.



             Plaintiff alleges that Precision Creations discussed

the material terms of the Precision Creations Agreement with

Ezoic, including the requirement that Precision Creations

display Taboola's Content Recommendation Technology on its

website throughout the contractual term.             Id.   ~   61. On June 8,

2017, in response to Plaintiff's inquiry regarding why the

Content Recommendation Technology was not being displayed,

Joshua Wychopen ("Wychopen"), the CEO of Precision Creations,

informed Plaintiff that Ezoic had blocked Plaintiff's Content

Recommendation Technology from appearing on Precision Creations'

websites.    Id.       ~   62. This email from Wychopen read, in relevant

part: "We reached out to the Ezoic support team and they said

this,   'We found a few instances where Taboola was randomly
                                           12
injecting ads on the page and it was interfering with our system

so we have to automatically remove it.'" Id.       ~   63.



          Plaintiff claims that Ezoic had actual knowledge of

the Precision Creations Agreement, including specific knowledge

of the requirement that Precision Creations display Taboola's

Content Recommendation Technology on its website throughout the

contractual term. Id.     ~   65. Plaintiff alleges that Ezoic

procured a breach of the Precision Creations Agreement by

intentionally removing Taboola's Content Recommendation

Technology from Precision Creations' website, and that Precision

Creations would not have breached the Precision Creations

Agreement but for Ezoic's tortious interference. Id.         ~   66.



          The TechSoft Agreement



          The TechSoft Agreement will not expire until June 1,

2018 at the earliest because the original term of the contract

was for one year beginning on June 1, 2010 and was renewed for

additional one-year terms in 2011, 2012, 2013, 2014, 2015, 2016,

and 2017. Id.   ~   71. In emails from May-July 2017, TechSoft

informed Plaintiff that it would not run Plaintiff's Content

Recommendation Technology on its website at various times



                                     13
because it wished to run Ezoic's ad testing platform instead.

Id.   ~   72.



                Plaintiff alleges that TechSoft discussed the material

terms of TechSoft Agreement with Ezoic, including the

requirement that TechSoft display Taboola's Content

Recommendation Technology on its website throughout the

contractual term. Id.       ~   73. According to Plaintiff, TechSoft

breached the TechSoft Agreement from May 6 - May 29, 2017 and

again from May 30 - August 3, 2017 by removing Plaintiff's

Content Recommendation Technology from its website.             Id.   ~   74.

Taboola contends that Ezoic had actual knowledge of the TechSoft

Agreement, including specific knowledge of the requirement that

TechSoft display Taboola's Content Recommendation Technology on

its website throughout the contractual term.         Id.   ~   76. Taboola

also alleges that TechSoft would have not have breached the

TechSoft Agreement but for Ezoic's tortious interference. Id.                   ~


77.



                Plaintiff's Contract with Defendants



                On or around August 12, 2014, Plaintiff entered into a

standard publisher agreement with Ezoic and Lafleur (the "Ezoic

Agreement"), which is substantially identical to Taboola's other
                                       14
publisher agreements, including the Publisher Agreements just

described.     Id.   ~   78. The Ezoic Agreement was entered into by

Lafleur both individually and on behalf of Ezoic.                 Id.    ~    84.

Plaintiff alleges that, at the time the Ezoic Agreement was

executed, Defendants were aware that Taboola is based in New

York and that the Ezoic Agreement was governed by New York law

and subject to enforcement in New York courts.              Id.    ~    79.



             The key material terms of the Ezoic Agreement are that

(1) Ezoic will display Taboola's Content Recommendation

Technology on its website, internetslang.com, throughout the

contractual term; and (2) Taboola and Ezoic will share the

revenues that Taboola receives from third party websites to

which viewers are redirected after clicking on a Recommendation

on Ezoic's website, pursuant to a specified contractual formula.

Id.   ~   80. Throughout the term of the Ezoic Agreement, Ezoic was

required to display Taboola's Content Recommendation Technology

on its website and is prohibited from using content

recommendation technologies belonging to Taboola's competitors,

including Outbrain. Id.        ~   81-82. Plaintiff contends that,

because these terms are in the Ezoic Agreement, Defendants have

been aware since 2014 that Plaintiff has these requirements in

its standardized publisher agreements.          Id.   ~   85.



                                        15
             The Ezoic Agreement was terminated by Defendants at

the end of the term of its second renewal period, effective

August 12, 2017, but remained in full effect up until that date.

Id.   ~   83. The original term of the Ezoic Agreement was for one

year beginning on August 12, 2014 and was renewed for additional

one-year terms in 2015 and 2016. Id.          ~   83 .



             According to Plaintiffs, Defendants stopped displaying

the Content Recommendation Technology in October 2014, and were

therefore in breach of the Ezoic Agreement from October 2014

until the contract 's termination in August 2017 . Id.     ~   86 .

Plaintiffs contend that this breach caused Plaintiff to lose

advertising revenue that it otherwise would have received

through Defendants' website.      Id.   ~   86.



             At Paragraph 2, the Ezoic Agreement also contains a

non-disparagement clause (the "Non-Disparagement Clause") that

prohibits Defendants from engaging "in any action or practice

that disparages or devalues Plaintiff, the Widget, the Taboola

Sponsored Content, or the reliability, reputation or goodwill of

any of them," id.    ~   87 , and another clause that prohibits

Defendants from modifying, changing, editing, amending,

truncating, altering , bypassing, or reordering any aspect of

Taboola's "Widget or Recommendations" (the "No Modification
                                    16
Clause"), id.     ~   88. Plaintiff contends that No Modification

Clause prohibits modifying or bypassing the Widget on either

Ezoic's own website or on any other website.                Id.   ~   88.



            According to Plaintiff, Defendants breached the Non-

Disparagement Clause by disparaging Plaintiff's products and

services to the four Publishers, and to other Plaintiff

publishers as well, by telling them that Plaintiff's Content

Recommendation Technology is inferior to, and generates less

advertising revenue than, competing products, including

Outbrain, and advising these publishers not to use Plaintiff's

Content Recommendation Technology.          Id.   ~   90.



            Plaintiff alleges that Defendants have breached the No

Modification Clause by configuring the Publishers' websites to

bypass and/or not display Plaintiff's Content Recommendation

Technology when using Ezoic's Internet advertisement testing

platform.   Id.   ~   91. Plaintiff asserts that Defendants have also

done this with publishers other than the four specifically

identified in this action.      Id.   ~   91.



            Plaintiff also alleges that Paragraph 14 of the Ezoic

Agreement contains an enforceable forum selection clause in



                                      17
which the Defendants submit to the jurisdiction of the state and

federal courts in New York.   Id. 1 92. This clause reads:



          Choice of Law: This Agreement will be governed by and

          construed in accordance with the laws of the State of

          New York excluding its conflicts of law principles.

          Any legal action or proceeding arising under this

          Agreement will be brought exclusively in the federal

          or state courts located in the County of New York, New

          York and the parties hereby irrevocably consent to

          personal jurisdiction and venue therein.   Id.



          Plaintiff alleges that the Ezoic Agreement expressly

states that the forum selection clause survives termination of

the agreement.   Id.



          Plaintiff's Cease and Desist Letter



          On May 25, 2017, Plaintiff sent a cease and desist

letter to Ezoic, demanding that it cease and desist from

interfering with Plaintiff's business relationships.   Id. 1 93.

This letter specifically stated that JGN had an ongoing written

contract with Taboola, in effect until June 2018, that required

JGN (1) to display Taboola's Content Recommendation Technology
                                 18
on JGN's websites; and (2) not to use content recommendation

technologies belonging to Taboola 's competitors, expressly

including Outbrain.           Id.   ~   93. On July 7, 2017, Plaintiff's

counsel sent a similar letter, again demanding that Ezoic cease

and desist from interfering with Plaintiff's business

relationships and specifically identifying SwingxSwing as

another Taboola publisher with whom Ez oic was similarly

interfering.       Id.   ~   95.



                According to Plaintiff, these cease and desist letters

expressly informed Ezoic that Plaintiff's publisher agreements

required its publishers to display Plaintiff's Content

Recommendation Technology throughout the contractual term and

prohibited the publishers from using competing advertising or

content recommendation technology.                Id.   ~   97 . Taboola alleges

that Ezoic has refused to comply with the cease and desist

letters, and, upon information and belief, is continuing to

disparage Plaintiff and to advise, instruct, and cause

Plaintiff's publishers to breach their contracts with Plaintiff.

Id.   ~   98.



                As a result of the foregoing events, Plaintiffs filed

the present action.



                                             19
    III. The Defendants' Motion to Dismiss the AC on Personal

         Jurisdiction Grounds is Denied



         A. Applicable Standard



            In order to avoid dismissal for lack of personal

jurisdiction under Rule 12(b) (2), plaintiffs must establish

personal jurisdiction with respect to each defendant. See

Bristol-Myers Squibb Co. v. Superior Ct . of Cal ., 137 S. Ct.

1773, 1783 (2017) . "Where a court has chosen not to conduct a

full-blown evidentiary hearing on the motion, the plaintiff need

make only a prima facie showing of jurisdiction through its own

affidavits and supporting materials." Marine Midland Bank, N.A.

v. Miller, 664 F.2d 899 , 904     (2d Cir . 1981). Accordingly , the

pleadings are construed "in the light most favorable to

plaintiffs." Pornia v. Marward Shipping Co ., 521 F.3d 122, 126

(2d Cir . 2008) .



            "Parties can consent to personal jurisdiction through

forum-selection clauses in contractual agreements." D. H. Blair

&   Co., Inc. v. Gottdiener, 462 F.3d 95 , 104    (2d Cir. 2006)

(citing Nat'l Equip. Rental, Ltd. v. Szukhent,       375 U.S. 311 ,

315-16 (1964)) . "For a forum selection clause to apply, the

party seeking enforcement must demonstrate that       (1) the clause
                                    20
was reasonably communicated to the party resisting enforcement;

(2) the clause was mandatory and not merely permissive; and (3)

the claims and parties involved in the suit are subject to the

forum selection clause." Flame-Spray Indus. Inc. v. GTC Auto.

GmbH, 266 F. Supp. 3d 608,   616 (E.D.N.Y. 2017)   (internal

quotation marks and citations omitted). "Forum selection clauses

are prima facie valid and should be enforced unless enforcement

is shown by the resisting party to be unreasonable under the

circumstances" or "unless the forum selection clause was invalid

for such reasons as fraud or overreaching." Magi XXI, Inc. v.

Stato della Citta del Vaticano,   714 F.3d 714, 720-21 (2d Cir.

2013)   (internal quotation marks and citations omitted). Courts

give "substantial deference to the forum selected by the

parties, particularly where this choice was made in an arm's-

length negotiation by experienced and sophisticated

businessmen." Id. at 721 (internal quotation marks and citations

omitted).



         B. The Forum Selection Clause is Valid and Enforceable



            Plaintiff has alleged that the Ezoic Agreement was

entered into by Lafleur both individually and on behalf of

Ezoic, AC~ 84, and that the Ezoic Agreement contains an

enforceable forum selection clause in which the Defendants
                                  21
submit to the jurisdiction of the state and federal courts in

New York, id.   ~   92. Defendants do not argue that the forum

selection clause was not reasonably communicated or that it is

permissive. Instead, they argue (1) that the AC "contains no

specific factual allegations that would show that the clause

survived termination of the contract and is enforceable against

either Ezoic or [Lafleur]"; and (2) that "[a]t the very least,

the clause would apply only to the breach of contract claim"

because the provision "is expressly limited to '[a]ny legal

action or proceeding arising under this Agreement." Defs.' Br.

at 28-29.



            These arguments fail. Plaintiff alleges that the

provision contained a survival clause, AC~ 92, and in any

event, a contract's forum selection clause remains effective

even after termination of the contract "where, as here, the

plaintiff's claims involve rights arising out of the contract

and the entire business relationship between the parties stems

from that contract." Weingard v. Telepathy, Inc., No. 05 Civ.

2024, 2005 WL 2990645, at *3 (S.D.N.Y. Nov. 7, 2005)       (citing AGR

Fin. LLC v. Ready Staffing, Inc.,       99 F. Supp. 2d 399, 402

(S.D.N.Y. 2000) and Young Women's Christian Ass'n of the U.S.,

No. 91 Civ. 7943, WL 279361 (S.D.N.Y. Sept. 25, 1992)).



                                   22
           Moreover, the forum selection clause covers Taboola's

breach of contract and tortious interference claims. It is true

that a plaintiff "must establish the court's jurisdiction with

respect to each claim asserted." Sunward Elecs., 362 F.3d at 24.

However, "[w]hen 'arising out of,'      'relating to,' or similar

words appear in a forum selection clause," as is the case here,

"such language is regularly construed to encompass .        . tort

claims associated with the underlying contract." Credit Suisse

Sec.   (USA) LLC v. Hilliard,   469 F. Supp. 2d 103, 107 (S.D.N.Y.

2007 ) . "Put another way, contract-related tort claims involving

the same . operative facts as a parallel claim for breach of

contract should be heard in the forum selected by the

contracting parties." BMW of N. Am. LLC v. M/ V Courage, 254 F.

Supp. 3d 591, 597   (S.D.N.Y. 2017). Here, the tortious

interference claim is associated with the underlying contract,

as determining whether Defendants breached the No Modification

and Non-Disparagement Clauses in the Ezoic Agreement will

necessarily involve determining the same facts at issue in the

tortious interference claim.



           Accordingly, the forum selection clause is enforceable

under New York law and Defendants' motion to dismiss for lack of




                                   23
personal jurisdiction is denied. 2 See, e.g., Koninklijke Philips

Elecs . v . Digital Works, Inc.,          358 F . Supp. 2d 238 , 333

    ( S. D. N. Y. 2 005)   ( "A valid forum selection clause establishes

sufficient contacts with New York for purposes of jurisdiction

and venue ." ) .



       IV.    The Motion to Dismiss for Failure to State a Claim is

              Denied



             A. Applicable Standard



                 On a Rule 12 (b) (6) motion to dismiss, all factual

allegations in the comp laint are accepted as true, and all

inferences are drawn in favor of the pleader. Mills v . Polar

Molecular Corp. , 12 F.3d 1170, 1174            (2d Cir. 1 993). Howe v er,

"the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal

conclusions " and "[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not




2      Although the parties also discuss whether personal jurisdiction exists
based on New York ' s long - arm statute, this analysis is unnecessary given that
the Defendants are bound by the forum selection c l ause contained in the Ezoic
Agreement . See , e.g ., U. S . Bank Nat ' l Ass'n v . Ables & Hall Builders , 582 F .
Supp . 2d 605 , 615 -1 6 (S . D.N.Y. 2008) ("Where an agreement contains a valid
and enforceable forum selection clause , it is not necessary to analyze
jurisdiction under New York ' s l ong - arm statute or federal constitutional
requirements of due process ." ) .
                                          24
suffice." Ashcroft v. Iqbal, 556 U.S. 662, 678      (2009); see also

Bell Atl. Corp. v. Twombly,   550 U.S. 544, 555 (2007)    ("[A]

plaintiff's obligation to provide the grounds of his entitlement

to relief requires more than labels and conclusions."). A

complaint must contain "sufficient factual matter, accepted as

true, to 'state a claim to relief that is plausible on its

face.'" Iqbal, 556 U.S. at 663 (quoting Twombly,     550 U.S. at

570) .



          A claim is facially plausible when "the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged." Id.   (quoting Twombly, 550 U.S. at 556). In

other words, the factual allegations must "possess enough heft

to show that the pleader is entitled to relief." Twombly,         550

U.S. at 557   (internal quotation marks omitted).



          Additionally, while a plaintiff may plead facts

alleged upon information and belief "where the belief is based

on factual information that makes the inference of culpability

plausible," Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d

Cir. 2010), such allegations must be "accompanied by a statement

of the facts upon which the belief is founded," Prince v.

Madison Square Garden,   427 F. Supp. 2d 372, 384   (S.D.N.Y. 2006)
                                 25
(internal quotations and citations omitted). Moreover, the

pleadings "must contain something more than .           . a statement of

facts that merely creates a suspicion [of] a legally cognizable

right of action." Twombly,      550 U.S. at 555 (citation and

internal quotation omitted).



             In considering a motion to dismiss, "a district court

may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents

incorporated by reference in the complaint." DiFolco v. MSNBC

Cable L.L.C.,      622 F.3d 104, 111 (2d Cir. 2010).



        B. Taboola Has Stated a Claim for Tortious Interference

             with Contract



             To plead a claim for tortious interference under New

York law, a plaintiff "must show '(1) the existence of a valid

contract between plaintiff and a third party;         (2) the

defendant's knowledge of that contract;         (3) the defendant's

intentional procuring of the breach; and (4) damages.'" White

Plains Coat    &   Apron Co. v. Cintas Corp.,   460 F.3d 281, 285     (2d

Cir. 2006)    (quoting Foster v. Churchill, 87 N.Y.2d 744, 750-51

(1996)). "In response to such a c laim, a defendant may raise the

economic interest defense--that it acted to protect its own
                                    26
legal or financial stake in the breaching party's business."

Kuhns v. Ledger, 202 F. Supp. 3d 433,    441-42 (S.D.N.Y. 2016)

(citing White Plains Coat & Apron Co. v. Cintas Corp.,    8 N.Y.3d

422, 426 (2007)). "A plaintiff can overcome this defense by a

showing of 'malice or illegality.'" Id.    (quoting Foster,   87

N.Y.2d at 750).



              1. Taboola Has Alleged the Existence of the

                  Publisher Agreements



          Defendants argue that the first element of a tortious

interference claim is not met because "[a]t most, the AC alleges

that Taboola entered into contracts with each [Publisher]

several years ago that were renewed every year .        and

sweeping statements regarding the terms," which were

"identically described for each [Publisher]." Defs.' Br. at 12.

Defendants further attempt to fault Plaintiff for not attaching

each Publishing Agreement to the AC, for not quoting the actual

terms of the contracts, and for not stating every specific

detail of the contracts, such as who executed them and the

specific terms of each alleged renewal.    Id.



          Under New York law, however, a plaintiff need only

"specifically plead the existence of a valid contract and
                                 27
provide some details about its terms and its breach to sustain a

[tortious interference with contract] claim at the motion to

dismiss stage." Wor ldHomeCen ter. com , Inc. v. Franke Consumer

Prods., 2011 WL 2565284 , at *6 (S .D.N. Y. 2011). Cf . Mayes v.

Local 106, Int'l Union of Operating Eng'rs, 739 F. Supp. 744,

748   (N .D.N. Y. 1990)   (" A complaint .    . in a breach of contract

action must .       . set forth the terms of the agreement upon

which liability is predicated                [but] the plaintiff .              is

not required to attach a copy of the contract or to plead its

terms verbatim ." ) ; Stanley Works Israel Ltd. v . 500 Grp., Inc.,

332 F. Supp. 3d 488, 506 (D. Conn. 2018)          (rejecting argument

that, in a breach of contract c laim, plaintiffs must attach the

contract at issue in order to adequately plead its existence) .



            Here, the AC plainly alleges the existence of written

contracts with four specific publishers: JGN, SwingxSwing,

Precision Creations , and TechSoft. AC~~ 16-1 8, 23, 37, 55,                67.

These allegations include the dates that each of the four

Publisher Agreements were executed and renewed.          Id.   ~~   23 - 24 ,

37 -3 8 , 55-56, 67 - 68. The AC also alleges the material terms of

these contracts, namely:       (1) that the Publishers would display

Taboola's Content Recommendation Technology on their respective

websites throughout the contractual term; and (2) Taboola and

the Publishers would share the revenues that Taboola received
                                      28
from third-party websites to which viewers are redirected after

clicking on a Recommendation on the Publishers' websites,

calculated pursuant to a specified contractual formula.           See id.

The AC further alleges that while the Publisher Agreements were

in effect, Ezoic induced the Publishers to breach the material

terms requiring the Publishers to display Taboola's Content

Recommendation Technology on their websites.     Id.   ~   103.



          Indeed, the allegations in the AC go well beyond those

at issue in G-I Holdings, Inc. v. Baron   &   Budd, the only case

cited by Defendants in support of their argument that Plaintiff

failed to plead the existence of the Publisher Agreements. In G-

I Holdings, the plaintiff had merely alleged that it had a past

"contractual relationship" with a party under which the

plaintiff "investigated claims, tried cases, and negotiated

settlements on a bulk basis on behalf of all of its members,

thereby substantially reducing [the other party's] transaction

costs." 179 F. Supp. 2d 233, 253 (S.D.N.Y. 2001). Because the

plaintiff thus merely pled the interference with "contractual

relations" without referring to any "valid, existing contract or

any terms of contract with a third party," this Court determined

that the plaintiff failed to adequately plead the existence of a

contract. Id. Here, by contrast, Plaintiff has identified the

specific third parties with which it contracted; the dates on
                               29
which those contracts were executed and renewed; and the

contracts' material terms,    including the breached terms forming

the basis of the tortious interference claim. At this stage of

the litigation, such allegations are sufficient to plead the

existence of valid, existing contracts. See Restis v. Am. Coal.

Against Nuclear Iran, Inc.,   53 F. Supp. 3d 705, 728 n.14

(S.D.N.Y. 2014)   (finding this element adequately pled where

Plaintiffs stated that there were "valid and existing contracts"

with two specified third-parties and that "agreements in

principle" were in place for two other third-parties);      cf.

Valley Lane Indus. Co. v. Victoria's Secret Direct Brand Mgmt.

LLC., 455 F. App'x 102, 104    (2d Cir. 2012)   (affirming dismissal

of tortious interference claim where plaintiff failed to allege

"the formation of the contract, the date it took place, and the

contract's major terms").



              2. Taboola Has Alleged Ezoic's Knowledge of the

                  Publisher Agreements



          "With respect to the second element [of a tortious

interference with contract claim], although a defendant need not

be aware of all the details of a contract, it must have actual

knowledge of the specific contract." Medtech Prods.     Inc. v.

Ranir, LLC, 496 F. Supp. 2d 778, 796 (S.D.N.Y. 2008)      (internal
                                  30
quotation marks omitted). "[M]ere speculation unsupported by the

specific allegat i ons of actual knowledge" is not enough to

survive a motion to dismiss a claim of tortious interference

with contractual relations.   Id. At the same time, however, "a

plaintiff is not required to prove that the defendant had

perfect or precise knowledge of the terms and conditions of the

contracts in issue." Guzik v . Albright, No. 16 Civ. 2257, 2018

WL 4386084, at *6 (S.D .N.Y. Sept. 14, 20 1 8) ; see also B. Lewis

Prods., Inc. v . Maya Angelou, Hallmark Cards, Inc., 2005 WL

1138474, at *13 (S .D.N.Y. May 12, 2005)   (rejecting argument that

"general knowledge of a contract's terms is not sufficient to

satisfy the knowledge prong of a tortious interference c laim").



          Plaintiff has alleged, upon information and belief,

that Ezoic had actual knowledge of the Publisher Agreements and

the material terms. AC 11 29 , 38 , 43, 56, 61 , 73. The AC further

states five ways in which Ezoic allegedly came to possess such

actual knowledge :   (1) the terms of their own agreement with

Taboola, which is substantially similar to the terms of the

Publisher Agreements, id. 11 78-85;    (2) the publicly available

Publishers Terms and Conditions on Taboola's website, which

mirror the terms of the Publisher Agreements, id. 1 18;    (3) the

cease and desist letters sent by Plaintiff, id. 11 93-98;      (4)

Ezoic's communications with the Publishers, id. 11 29 , 38 , 43 ,
                                  31
56,   61, 73; and (5) Ezoic's own business dealings with Taboola

and publicly available information, which indicate that Taboola

only makes its Content Recommendation Technology available to

websites that have an ongoing contract with Taboola requiring

the website to display the Content Recommendation Technology,

id.'J[ 102.



              Considered together, these allegations are adequate to

plead Ezoic's actual knowledge of the contract. Cf . Kirch v.

Liberty Media Corp., 449 F.3d 388, 402     (2d Cir. 2006)   (finding

actual knowledge of contract adequately pled where plaintiff

alleged that it "had a contract with [a specified third party],

of which the Defendants were aware, concerning the design and

implementation of [ a project]").



                 3. Taboola Has Alleged That Ezoic Intentionally
                    Procured Breaches of the Publisher Agreements
                    Without Justification


              "To adequately allege that a defendant improperly and

intentionally interfered with performance of a contract, a

plaintiff must identify the contract(s) in question, allege

breach of the contract(s), and identify specific actions by the

defendant that induced the third party's breach." Jasper &

Black, LLC v. Carolina Pad Co., LLC, No. 10 Civ. 3562, 2012 WL


                                   32
413869, at *9 (S.D.N.Y. Feb. 9, 2012). "The defendant's

interference must be direct:    'the defendant must direct some

activities towards the third party and convince the third party

not to enter into a business relationship with the plaintiff.'"

B & M Linen Corp. v. Kannegiesser, USA, Corp.,    679 F. Supp. 2d

474, 485 (S.D.N.Y. 2010). "Where a plaintiff alleges

interference with a valid, enforceable contract .        it is not

necessary to allege that the interfere was malicious or done

through wrongful means," but merely that it was done without

justification. Medtech Prods., 596 F. Supp. 2d at 798. "To

determine whether interference is improper, courts consider the

nature of the interfering conduct, the interest of the party

being interfered with, and the relationship between the

parties." Yazurlo v. Bd. of Ed. of City of Yonkers, No. 17 Civ.

2027, 2018 WL 4572255, at *5 (S.D.N.Y. Sept. 24, 2018)    (citing

Guard-Life v. S. Parker Hardware Mfg. Corp.,    50 N.Y.2d 183, 190

( 1980)) .



             The AC adequately alleges that Ezoic intentionally

procured and caused breaches of the Publisher Agreements. As

previously discussed, the nature of the Publishers' breaches--

namely, that the Publishers breached their Agreements by

removing Plaintiff's Content Recommendation Technology from

their websites during the contractual term--is clearly set forth
                                  33
in the AC. See AC~~ 34-35, 52-54, 66, 77, 103-06. The AC also

alleges that Ezoic intentionally caused these breaches by

advising and instructing the Publishers to remove Taboola's

Content Recommendation Technology from their websites and to

replace them with competitors' content recommendation

technologies, as well as by taking active measures to implement

code in Ezoic's ad-testing platform that blocks Taboola's

technolog y from appearing on the Publishers' websites.     Id.   ~


103. Additionally, Plaintiff has alleged that "[w]ere it not for

Ezoic's tortious acts, the Publishers would not have breached

the Publisher Agreements with Plaintiff." Id.   ~   105.



          The specific examples that Plaintiff has provided in

support of these allegations are sufficient to "nudge" its claim

"across the line from conceivable to plausible." Iqbal,      556 U.S.

at 679 (quoting Twombly,   550 U.S. at 570). For example,

Plaintiff alleges that Ezoic sent JGN an email explaining that

it did n o t "allow," and had taken measures to block, Taboola's

Content Recommendation Technology from appearing on JGN's

websites, and that Ezoic suggested that JGN replace Taboola with

Outbrain--a competitor of Taboola and a "certified partner" of

Ezoic. See AC~ 32, 49. Plaintiff also alleges that, after

Taboola declined to provide Ezoic with proprietary and

confidential information about its advertising practices,
                                 34
SwinxSwing breached its agreement with Taboola as a direct

result of Ezoic's advice that SwingxSwing could increase its

profits by using other advertising technologies, such as

Outbrain . See id.         ~~   46-49. Plaintiff also alleges that the CEO

of Precision Creations informed Plaintiff that Ezoic implemented

code that automatically removed Taboola's Content Recommendation

Technology.     Id.   ~~    63 - 64. Similar allegations were made

regarding Ezoic's interference with the TechSoft Agreement.                Id.

~   72. Moreover, the AC alleges that Ezoic was intentionally

removing Taboola's technology from the Publishers' websites in

an effort to coerce Taboola's customers to switch to Outbrain , a

direct competitor of Taboola with whom Ezoic has a partnership.

Id.   ~   31-32 , 35 , 47 - 49. Plaintiff further claims that Ezoic's

statements to the Publishers about the functionality of

Taboola's technology were baseless and false.            Id.   ~   64. Thus,

the facts as alleged contradict Ezoic's claims that it was

merely acting in concert with the Publishers, which had

previously and independently decided to breach their agreements

with Taboola, or that it was merely "acting to fulfill its own

obligations to the [Publishers] by ensuring its systems were

able to deliver the testing services for which [Publishers]

contracted with Ezoic." Defs.' Br. at 16 -17. On the contrary,

Plaintiff has provided factual allegations supporting the notion

that Ezoic has taken continuous , affirmative steps to prevent
                                          35
Taboola's Content Rec ommendation Technology from displaying on

the Publishers' websites, without justification for doing s o . At

the motion to dismiss stage, this is en o ugh t o satisfy the third

element of a tortious interference with contract claim.



               Furthermore, the AC fails to demonstrate that Ezoi c is

entitled to the economic interest defense. A party may only

raise the economic interest defense when it was acting "to

protect its own legal or financial stake in the breaching

party's business." 3 White Plains, 8 N.Y.3d at 426 (emphasis

added); see als o Dell's, 887 F. Supp. 2d at 4 8 4 ("[T]he

[economic interest] defense .                      only applies when the alleged

interfering parties have acted t o protect their interest in the

breaching part y 's business .                  -- n o t their o wn."). Here,

Defendants argue that their contractual relationship with the

Publishers created a legal o r financial stake in the Publishers'

business. See Defs.' Br . a t            11 n.5; Defs.' Reply Br. at 11.



3        To the ext ent Defendants contend that alleged inte r fe r ers may i nvoke
the economic i nte r est defense when t hey a ct ed " to protect thei r own legal and
financia l interest ," as opposed to t hose o f t he Pu b li she r s , they mi sstate t h e
law . See Defs .' Br . at 17 . This error apparently s t ems from Defendants '
r e l iance on Don King Prods ., Inc . v . Smith , 47 F . App ' x 12 , 15 (2002) . Dong
Ki ng is of no precedent ial va l ue . See White Plains Coat & Apron Co ., I nc . v.
Ci ntas Corp ., 460 F . 3d 281 , 288 n .1 (2d Cir. 2006) ( " The di s trict court
r elied for authority on a summary o r der o f th i s Court , see Don Ki ng Prods ,
Inc . v . Smith , 47 F . App ' x 1 2 , 15 (2d Cir . 2002) . . . wh i ch shou l d not have
been cit e d as p r ecedential au t hority " ) . Wh a t is more , Don King "pre - dat e s t he
New Yo r k Court of Appeals decision in White Plains , which confirmed the scop e
of the economic intere s t defense ." De l l ' s Marasch i no Cherries Co. , Inc . v .
Shoreline Fruit Growe r s , Inc ., 887 F. Su pp . 2d 459 , 484 n . 27 (E. D. N. Y. 2012)
 (citing White Plains , 8 N. Y. 3d at 426) .
                                              36
However, the Court is not aware of any controlling case law in

support of that proposition, nor do the Defendants cite to any.

Further, even assuming arguendo that such contractual relations

could constitute a legal or financial stake in the Publishers'

business, nothing in the AC suggests that Ezoic acted to protect

its interests in the Publishers' business. On the contrary,

Plaintiff has alleged that Ezoic was using its contractual

relationships to its own benefit, for instance by inducing the

Publishers to replace Taboola with competitors, including

Ezoic's alleged partner Outbrain. See, e.g., AC 1 30-32, 35, 49,

103. In short, the AC fails to demonstrate that, as a matter of

law, Ezoic is entitled to dismissal of the tortious interference

claim based on the economic interest defense.



                 4. Taboola Has Alleged Damages



          "Under New York law, a plaintiff in a tortious

interference with contract case is entitled to damages in the

amount of the full pecuniary loss of the benefits of the

contract." Design Partners, Inc. v. Five Star Electric Corp.,

2017 WL 818364, at *15 n.18      (S.D.N.Y. Mar. 1, 2017)   (citing

Int'l Minerals    &   Res., S.A. v. Pappas,   96 F.3d 586, 587   (2d Cir.

1996)). Lost profits may fall under general damages or

consequential damages, but different standards of proof apply
                                    37
depending on the type of damages sought. Biotronik A.G. v . Conor

Medsystems Ireland, Ltd., 11 N.Y.3d 676 , 680     (20 14 ). " General

damages are the natural and probable consequence of the breach

of a contract" or are the "direct and immediate fruits of the

contract entered into between the parties." Id. A non-breaching

party seeks general damages when it seeks " only to recover money

that the breaching party agreed to pay under the contract."

Tractebel Energy Mktg., Inc. v. AEP Power Mktg., Inc.,       487 F.3d

89 , 109 (2d Cir . 2007). Lost profits are consequential damages

when , as a result of the breach, the non-breaching party suffers

l oss of profits on collateral business arrangements.      Id. "In New

York, a party is entitled to recover this form of lost profits

only if (1)   it is demonstrated with certainty that the damages

have been caused by the breach,    (2) the extent of the loss is

capab le of proof with reasonable certainty, and (3) it is

established that the damages were fairly within the

contemplation of the parties." Id.     (citing Ken ford Co. v . Cn ty.

of Eerie,   67 N.Y.2d 257 , 261 (1986)).



            Taboola has alleged that lost profits were a "direct,

proximate natural and foreseeable result" of the Publishers'

breach of the Publishers Agreements. AC~ 107. This allegation

is supported by the description of Taboola's business model and

the purposes of entering into the Publisher Agreements. See,
                                  38
e.g., AC~~ 13, 15-18-24, 37-38 , 55-56. It is reasonable to

infer based on these allegations that failure to display

Taboola's Content Recommendation Technology would directly

result in Taboola's loss of the advertising revenues that the

technology, and the contracts licensing its used, were intended

to generate. See, e.g., Biotronik A.G. v. Conor Medsystems

Ireland, Ltd., 22 N.Y.3d 799, 807        (2014).



             For the foregoing reasons, Defendants' motion to

dismiss Plaintiff's tortious interference claim is denied.



       C. Taboola Has Stated a Claim for Breach of Contract


             To state a breach of contract claim under New York

law, the plaintiff must allege: "(l) the existence of an

agreement;    (2) adequate performance of the contract by the

plaintiff;    ( 3) breach of contract by the defendant; and ( 4)

damages." Long Beach Rd. Holdings, LLC v . Foremost Ins.       Co.,    75

F. Supp. 3d 575, 587    (E .D.N. Y. 2015)   (quoting Eternity Global

Master Fund Ltd. v. Morgan Guar. Trust Co. of N.Y.,        375 F.3d

168,177 (2dCir . 2004)).


                1. Taboola Has Alleged the Existence of a Contract




                                    39
           The provides several specific allegations to support

the existence of a contract between Taboola and Ezoic. For

example, Plaintiff alleges that Tab oola and Defendants entered

into an enforceable written contract that was executed on August

12, 2014   (the "Ezoic Agreement") by Lafleur both individually

and on behalf of Ezoic. AC~ 78, 84 , 109. The material terms of

the Ezoic Agreement are alleged to be that: 1) Ezoic will

display Taboola's Content Recommendation Technology on its

website, internetslang.com, throughout the contractual term; and

(2) Taboola and Ezoic will share the revenues that Taboola

receives from third party websites to which viewers are

redirected after clicking on a Recommendation on Ezoic's

website , pursuant to a specified contractual formula.    Id.   ~   80.

The AC also quotes provisions of the contract that required

Ezoic to refrain from modifying or interfering with Taboola 's

technology or from disparaging Taboola. Id.   ~~   87-89. These

provisions allegedly remained in effect during the term of the

contract, i.e., from August 2014 through August 2017. Id.       ~   78-

83 . This is enough to plead the existence of the Ezoic

Agreement. See Fort Prods., Inc. v. Men's Med. Clinic, LLC, No.

15 Civ. 376, 2016 WL 797577, at *3 (S.D.N .Y. Feb. 23, 2016)

(denying motion to dismiss breach of contract claim where

plaintiff alleged that defendant contracted with plaintiff for



                                 40
marketing and advertising services and defendant agreed to pay a

"fair and reasonable price" for plaintiff's services).


              2. Taboola Has Alleged That It Performed Under the
                 Ezoic Agreement


          The AC alleges that the Ezoic Agreement required

Taboola to provide its technology for Defendants' use and share

advertising revenues derived from it, and in return Defendants

were required to display Taboola's technology throughout the

contractual term. AC~ 80. Taboola alleges that it performed its

obligations under the Ezoic Agreement "by, among other things,

providing and servicing the Content Recommendation Technology on

the Publishers' websites and sharing advertising revenues with

the Publishers as per the contractually specified formula in the

Ezoic Agreement." Id.   ~~   110. Accordingly, the second element of

Taboola's breach of contract claim has been adequately pled.       See

Fort Prods., 2016 WL 797577, at *1 - 2 (plaintiff satisfied the

performance element by alleging that it "performed marketing and

advertising services for Defendant" during the contractual term,

as required by the terms of the agreement).


              3. Taboola Has Alleged That Ezoic Breached the
                 Ezoic Agreement


          The AC alleges that Defendants breached three specific

provisions of the Ezoic Agreement requiring that :    (1)   Defendants
                                   41
display Taboola's Content Recommendation Technology on their

website, internetslang.com, during the contractual period of

October 2014-August 2017, AC              <JI<JI       86, 111;     (2)   Defendants refrain

from engaging in "any action or practice that disparages or

devalues Plaintiff, the Widget, the Taboola Sponsored Content,

or the reliability, reputation, or goodwill of any of them"                              (the

Non-Disparagement Clause), id.                     <Jl<_j[   32, 63-64, 89-90, 112; and (3)

Defendants refrain from modifying, changing, editing, amending,

truncating, altering, bypassing or reordering any aspect of

Taboola's Content Recommendation Technology (the No Modification

Clause), id.     <Jl<_j[   89, 91, 113.



              Contrary to Defendants' argument that the AC pleads

facts that are "merely consistent" with Defendants' liability,

Defs.' Br. at 23, the AC here pleads "factual content that

allows the court to draw the reasonable inference" that

Defendants are liable for the breaches alleged.                             Iqbal, 556 U.S.

at 678.



             With respect to the first provision, Taboola has

clearly alleged that the Ezoic Agreement required Defendants to

display Taboola's Content Recommendation Technology on its

website, internetslang.com, throughout the contractual term, AC

<JI   80-81, and that Defendants breached this term when they
                                                    42
stopped displaying the Content Recommendation Technology in

October 2014 , id.   ~   86 . Defendants argue that it is "impossible

to evaluate whether their conduct constituted a breach" of this

provision because Taboola did not provide the exact text of the

Ezoic Agreement requiring Defendants to display the Taboola

technology on internetslang.com. Defs.' Br. at 23 - 24. However,

as stated previously, Taboola is not required to attach the

contract to the AC or plead its terms verbatim . See Mayes , 739

F. Supp. at 748. Instead, to plead the elements of a breach of

contract claim, Taboola need only "identify what provisions of

the contract were breached as a result of the acts at issue.'"

Ellington Credit Fund, Ltd. v. Select Portfolio Servicing, Inc.,

837 F. Supp. 2d 162 (S.D.N . Y. 2011)    (quoting Wolff v. Rare

Medium, Inc., 171 F. Supp. 2d 354 , 358     (S.D.N.Y. 2001). That

standard is satisfied here based on the allegations just

described.



             Breach of the Non-Disparagement Clause has also been

adequately pled. The AC alleges that Ezoic breached the Non-

Disparagement Clause by telling the Publishers that Taboola's

product "is inferior to, and generates less advertising revenue

than, competing products , including Outbrain. " AC~ 90. It also

claims that Ezoic told both JGN and Precision Creations that

Taboola's product was malfunctioning by "randomly injecting ads"
                                    43
on their webpages, caus ing a "bad user experience." Id. i i 32 ,

63. Taboola alleges that these comments were both baseless and

false.   Id. i   64. Thus, Taboola has adequately stated a breach of

the Non-Disparagement Clause .



            Finally, the AC alleges that Defendants breached the

No Modification Clause, which states that the Defendants cannot

"modify, change , edit, amend, truncate, alter, bypass or reorder

any aspect of [Taboola's] Widget or Recommendations," by

configuring the Publishers' websites to bypass and/or not

display Plaintiff's Content Recommendation Technology. Id. i i

88-89, 91. Although Defendants argue that this clause only

applies to Ezoic's own website (and not to third party

websites) , see Defs. ' Br. at 25, the AC specifically alleges

that the text of this provision contains no such limitation to

its scope. See AC i 88 . Nothing in the AC, including the quoted

text of the No Modification Clause itself, contradicts this

allegation. See id. i 89 . Accordingly, drawing all reasonable

inferences in Taboola's favor, Taboola has alleged a breach of

this provision.


                 4. Taboola Has Alleged Damages for Breach of
                    Contract




                                   44
          Taboola has alleged damages for Defendants' breach of

contract in the form of advertising revenues that Taboola would

have received had the contract been honored. See id.         ~   114.

Specifically, these damages consist of (1) revenues that Taboola

would have received through Ezoic's interslang.com website had

Ezoic not removed Taboola's technology, id.      ~    111; and (2)

revenues that Taboola would have received through the

Publishers' websites had Ezoic not breached the No Modification

and Non-Disparagement Clauses, id.    ~~   112-113.



          As previously discussed, lost profits are recoverable

as general damages for a breach of contract where they are "the

natural and probable consequence of the breach" or the "direct

and immediate fruits of the contract." Biotronik, 22 N.Y.3d 799

at 805-06. Here, Taboola has alleged that lost advertising

revenues were "the direct, proximate, natural, and foreseeable

result" of the breach, and this claim is supported by the

factual allegations of the AC. See, e.g., AC~~ 13, 15-18-24,

37-38, 55-56, 67-68, 78, 80. As such, Taboola's lost profits

claim cannot be dismissed at the pleading stage. See, e.g., Nova

Int'l, Inc. v. Am. Express Bank, Ltd., No. 94 Civ. 8536, 1996 WL

39317, at *8   (S.D.N.Y. Jan. 31, 1996)    (lost profits element

adequately stated where plaintiff alleged that such damages were



                                 45
a "direct, proximate, and foreseeable consequence of

[defendant's] breach").



             Accordingly, Defendants' motion to dismiss the breach

of contract claim is denied.



          D. Injunctive Relief Claim



             "[A] request for permanent injunctive relief should

not be dismissed at the pleading stage unless the underlying

claim upon which relief is sought is dismissed." Marino v. Nw.

Mut.    Life Ins. Co., 2001 WL 26574, at *3   (S.D.N.Y. Mar. 14,

2001)    (citing In re Lloyd's Am. Trust Fund Litig., 954 F. Supp.

656, 682    (S.D.N.Y. 1997)). Taboola seeks an injunction in

connection with both its tortious interference claim and breach

of contract claim with respect to the no modification and non-

disparagement clauses. AC~ 119, Because those claims are not

dismissed,    see supra Parts IV.B-C, Taboola's injunction claim

survives Defendants' motion to dismiss, as well.



  V.      Conclusion



             For the foregoing reasons, the Defendants' motion to

dismiss is denied.
                                  46
          It is so ordered.



New York, NY


JJJZwz; 19




                              47
